Citation Nr: 0631705	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a higher assignable rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler




INTRODUCTION

The veteran served on active duty from December 1964 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A November 2003 rating decision 
granted entitlement to service connection for PTSD, 
assigning a 50 percent disability rating, effective 
September 11, 2002.  A notice of disagreement was filed in 
December 2003, a statement of the case was issued in July 
2004, and a substantive appeal was received in September 
2004.  A March 2004 rating decision denied entitlement to 
nonservice-connected pension.  A notice of disagreement was 
filed in April 2004, a statement of the case was issued in 
July 2004, and a substantive appeal was received in 
September 2004.  

In March 2006, an electronic mail lay statement was 
submitted in support of the veteran's claims.  In September 
2006, the veteran's representative waived AOJ initial 
consideration.  Thus, the Board will proceed with a decision 
on the merits.  

In September 2006, a motion to advance the appeal on the 
Board's docket was granted pursuant to 38 C.F.R. § 20.900(c) 
(2006). 


FINDINGS OF FACT

1.  During the period contemplated by this appeal, the 
veteran's PTSD, has been productive of occupational and 
social impairment, with deficiencies in most areas, such as 
family relations, judgment, thinking and mood, due to such 
symptoms as suicidal ideation, impaired impulse control, 
difficulty in adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships. 

2.  The veteran is presently gainfully employed.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 70 percent (but 
no higher) for PTSD have been met, effective from September 
11, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Code 9411 (2006). 

2.  The criteria for the award of a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1501,1502, 1521, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 3.655(b), 4.3, 
4.7, 4.16, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
This decision has since been replaced by Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VA satisfied its duties to the veteran in VCAA 
letters issued in December 2002, April 2003, November 2003, 
and July 2005.  The December 2002 and April 2003 letters 
predated the respective November 2003 and March 2004 rating 
decisions.  See id.  Subsequently, as noted, further VCAA 
letters were issued.  The VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The VCAA letters have clearly advised the 
veteran of the evidence necessary to substantiate his 
claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate his claims, but there has been no notice of 
the types of evidence necessary to establish an effective 
date, as it pertains to the increased rating issues.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As will be 
discussed in more detail below, the Board has determined 
that the veteran is entitled to a higher rating for PTSD.  
Therefore, any notice deficiency constitutes harmless error 
(see Bernard, supra), as section 5103(a) notice provisions 
have been satisfied, and if the veteran so chooses, he will 
have an opportunity to initiate the appellate process again 
should he disagree with the effective date assigned to the 
award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  With regard to the 
determination that nonservice-connected pension is not 
warranted, any questions as to the appropriate effective 
date to be assigned are rendered moot. 

The Board also finds that VA has complied with all 
assistance provisions of VCAA.  The evidence of record 
contains the veteran's service medical records and post-
service VA medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains an October 2003 VA examination, and other VA 
examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to 
the issues on appeal.

I.  PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Turning to the rating criteria for PTSD, the Board first 
observes that the symptoms listed in VA's general rating 
formula for mental disorders is not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

An evaluation of 50 percent is warranted for anxiety 
disorder with occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
Id.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment 
of Functioning (GAF) scale is a scale from 0 to 100, 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF scored of 31-40 indicates some impairment in 
reality testing or communications or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  A GAF of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

The veteran's DD Form 214 reflects that he was awarded the 
Vietnam Service Medal, Bronze Star, and the Combat Medical 
Badge.

In February 2003, the veteran voluntarily admitted himself 
for four days to the VA Mental Hygiene Clinic for evaluation 
for PTSD.  The veteran reported serving as a medic in 
Vietnam.  He was in the front line combat position, and was 
frequently under fire.  He reported multiple stressors, and 
upon return from Vietnam began to drink alcohol heavily.  He 
avoided sharing any PTSD related material with others, and 
viewed himself as a "baby killer."  His third marriage had 
recently ended, and he reported concern about the effect of 
the divorce on his 17 year old son.  He reported that his 
temper was the reason for the divorce.  He viewed suicide as 
a viable option.  His plan was to use a 357 Magnum revolver 
belonging to his cousin.  The examiner noted that when the 
veteran presented to the emergency room, he had a knife.  He 
reported having thoughts of killing both his wife and an 
individual that he believed his wife was having an affair 
with, but stated that he did not intend to take action.  He 
reported a prior suicide attempt by cutting his arms.  He 
reported sleeping poorly and having recurrent nightmares.  
Nightmares consist of him going on a killing spree in 
Vietnam and being in a helicopter turned on its side.  The 
veteran reported that these events actually occurred in 
Vietnam.  He admitted to avoidance of other veterans and 
programs related to PTSD.  He reported becoming upset 
recently over the US and Iraq confrontation.  He feels he 
has nothing to live for.  He drinks approximately one half 
gallon of beer per day.  He reported being homeless.  He was 
looked into living at the domiciliary but it reminded him 
too much of the barracks.  He reported flashbacks during the 
day with regard to Vietnam.  He admitted to increased auto-
reflex.  He attends football games because of his children's 
activities and the loud noises and crowds make him 
uncomfortable.  

On mental status examination, he was cooperative but 
somewhat reserved.  He was at times tearful.  His personal 
hygiene was appropriate.  Speech was at a normal rate and 
tone.  There was no pressured speech, loosening of 
associations, or flight of ideas.  His mood was depressed 
and his affect was sad.  He denied any current suicidal or 
homicidal intent.  He denied auditory and visual 
hallucinations.  No paranoia or delusions were noted.  He 
was oriented to person, place, and time.  Memory was intact.  
Proverb interpretation was abstract, and judgment and 
insight were fair.  He was treated with sertraline for 
depression.  He was encouraged to attend PTSD and substance 
abuse programs.  He declined the offer for continued 
hospitalization.  The diagnoses rendered were PTSD and 
alcohol abuse.  A GAF score of 40 was assigned.  The 
examiner noted that his psychological stressors were 
divorce, homelessness, and financial problems.

In October 2003, the veteran underwent a VA examination.  He 
reported multiple stressors related to his service in 
Vietnam.  He reported drinking a gallon of alcohol per day.  
He reported working at the VA Medical Center (VAMC) in 
Temple.  He indicated that he does not drink while working.  
He reported living with family.  He reported that his 
appetite is poor.  He reported nightmares.  He reported 
being depressed and crying.  On mental status examination, 
the veteran was likable and cooperative.  He was goal-
oriented, oriented as to time, place and person.  He was 
able to organize his thoughts and express himself.  He spoke 
normally, except he blocked sometimes, when speaking of 
upsetting topics.  There was no evidence of psychosis, 
delusions, hallucinations or organicity.  Intellect was 
average.  Memory was good.  The examiner diagnosed PTSD, 
chronic, moderately severe, and depression, major.  A GAF of 
60 was assigned.  

In May 2005, the veteran underwent a VA examination with 
regard to a claim of service connection for alcoholism, 
claimed as secondary to depression and PTSD.  The examiner 
observed that prior to the examination, the veteran was 
standing at the back of the waiting area and appeared to be 
experiencing a panic attack.  Emergency room treatment was 
offered but he refused and wanted to leave the clinic as 
soon as possible.  During the examination, the veteran 
acknowledged a daily pattern of going to work, coming home, 
getting drunk, and passing out, which had persisted for 
years.  He reported excess drinking.  He reported that 
drinking helps him sleep and forget about his problems.  He 
reported no ambition and no hope.  He experiences chronic 
suicidal and homicidal ideation, which has improved with 
medication.  He reported night sweats at least four times 
per week.  The examiner noted that the veteran evidenced 
severe distress and anxiety during the examination on the 
subject of his Vietnam experiences.  The veteran reported 
that he worked as a carpenter most of his life.  He spent 
seven years repairing computers but gave that up because he 
was not advancing.  He had worked at the Temple VAMC on a 
purchase and hire basis for the past two years.  He reported 
working at the VAMC full time for as long "as I am needed."  
On mental status examination, initially he responded in a 
pleasant, cooperative manner, however, he showed little 
tolerance for the examination process and soon became 
irritable, impatient and hostile.  He presented as a 
guarded, casually groomed man with severely depressed 
irritable mood and labile affect.  He had a florid 
complexion and readily acknowledged excessive alcohol use.  
He verbalized paranoid thinking regarding the examiner's 
intentions and VA's role in his life.  He appeared to be 
sincerely distressed regarding his Vietnam experiences.  He 
reported suicidal ideation every day, but denied any intent 
or plan.  His concentration was good, and his short term 
memory was excellent.  His reasoning was good but he was 
unable to comprehend or interpret proverbs appropriately.  
He denied compulsive or ritualistic behavior.  He reported 
experiencing panic attacks when not taking his medication.  
The examiner opined that the veteran experiences severe 
anxiety, low frustration tolerance, guilt, depression, 
alienation, hopelessness, hostility, and substance abuse 
that interfere with his ability to progress in work 
situations or maintain close relationships.  He experienced 
a panic attack during the examination.  The examiner 
diagnosed PTSD, chronic, likely severe; depressive disorder, 
NOS, likely related to the veteran's guilt feelings about 
surviving Vietnam and to his chronic alcohol dependence; 
alcohol dependence, chronic, severe, secondary to the 
veteran's efforts to sleep and forget his problems.  The 
examiner assigned a GAF score of 40.

Upon review of the objective findings and subjective 
complaints of record, to include the VA outpatient treatment 
records and lay statements of record, it is clear that the 
veteran's PTSD results in significant impairment of both 
occupational and social functioning.  The examination 
findings reflect that the veteran's PTSD is manifested by 
occupational and social impairment with family relations and 
mood due to such symptoms as suicidal ideation, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships, and the 
incurrence of panic attacks.  Thus, the Board finds that the 
symptoms of the veteran's PTSD most nearly approximate a 70 
percent disability evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The Board finds, however, that the 70 percent disability 
rating contemplates the degree of impairment from his PTSD, 
and the preponderance of the evidence is against assignment 
of a higher rating.  

The February 2003 VA treating examiner assigned a GAF score 
of 40 denoting severe symptoms to include major impairment 
in social and occupational areas.  The October 2003 VA 
examiner, however, characterized the veteran's symptoms as 
moderately severe and assigned a GAF score of 60 denoting 
moderate symptoms and  moderate difficulty in social or 
occupational, functioning.  At the most recent VA 
examination, the examiner characterized the veteran's PTSD 
as severe and assigned a GAF score of 40.  Although it is 
arguable that the May 2005 examination showed an increase in 
the severity of the PTSD as of that time, the fluctuations 
in PTSD severity demonstrated by the previous examination 
GAF scores, when considered in view of the reasonable doubt 
provisions of 38 U.S.C.A. § 5107(b), leads the Board to 
conclude that the 70 percent rating should be effective 
during the entire period contemplated by this appeal; that 
is, from September 11, 2002.  Fenderson.    

It appears to the Board that the overall record shows 
occupational and social impairment, with deficiencies in 
most areas, such as family relations, judgment, thinking and 
mood, due to such symptoms as suicidal ideation, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and the inability to establish and maintain 
effective relationships.  Such a disability picture warrants 
a 70 percent disability rating, but not higher.  The Board 
believes that the two GAF scores of 40 also support such a 
finding.  In this regard, the Board notes that such GAF 
scores represent a disability picture with major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood.  Such a finding expressly fits 
within the schedular criteria of a 70 percent rating. 

However, the veteran's PTSD does not appear to result in 
types of symptoms listed for a 100 percent rating under Code 
9411.  There does not appear to be evidence of gross 
impairment in thought processes or communications, nor is 
there persuasive evidence of persistent delusions or 
hallucinations.  With regard to persistent danger of hurting 
himself or others, the most recent examination suggests that 
his suicidal and homicidal ideation has improved with 
medication.  He is not disorientated to time or place, and 
there is no evidence of memory loss for names of close 
relatives, his own occupation, or his own name.  While the 
Board acknowledges the severity of the veteran's PTSD, it 
does not view the reported symptoms as demonstrative of 
grossly inappropriate behavior.  In sum, the Board finds 
that the regulatory criteria for a 100 percent rating have 
not been met. 

II.  Non service-connected pension

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently 
and totally disabled due to non service-connected 
disabilities that are not the result of his or her own 
willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  
If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure:  that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under 
the "average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) and 38 C.F.R. §§ 3.321(b)(2), 4.17 and 
mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities 
render him or her incapable of substantially gainful 
employment.  If so, the veteran again meets the requirements 
of the law for the benefit at issue.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable 
at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on 
an extraschedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(2), on the basis that he or she is 
unemployable by virtue of age, occupational background or 
other related factors.

Service connection is in effect for PTSD, rated 70 percent 
disabling, per this Board decision.  Thus, as the veteran 
has one disability ratable at 60 percent or more, the 
percentage criteria provisions under 38 C.F.R. § 4.16(a) are 
met.  The veteran also has multiple nonservice-connected 
disabilities to include multiple myeloma, hypertension, skin 
cancer, alcoholism, and depression.  As will be discussed in 
more detail below, however, the objective evidence of record 
does not support a finding that such disabilities render him 
incapable of substantially gainful employment

In March 2003, the veteran submitted a VA Form 21-527, 
Income-Net Worth and Employment Statement.  The veteran 
reported employment as a carpenter for over three decades.  
He reported that he last worked in January 2003, and had to 
quit his last job due to his physical conditions.  He 
reported incurring the following illnesses since 1968:  high 
blood pressure; diverticulitis; and, PTSD.  

In November 2003, the RO requested that the veteran complete 
another VA Form 21-527 in light of the fact that the October 
2003 VA examination report reflected that he was employed at 
the Temple VAMC.  The veteran did not submit the requested 
documentation.

As detailed hereinabove, the most recent May 2005 VA 
examination report reflects continued employment on a full-
time basis with the VAMC.

Explicit in the criteria for the award of a nonservice- 
connected pension is that the veteran be unemployable.  A 
pension, to reiterate, is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  As discussed hereinabove, it is 
apparent that the veteran is impaired due to his service-
connected PTSD, and nonservice-connected disabilities.  The 
objective evidence, however, reflects that he has been 
employed since 2003 on a full-time basis with the Temple 
VAMC.  

Marginal employment shall not be considered substantially 
gainful employment.  In light of the fact that the veteran 
failed to complete a VA Form 21-527 with regard to his 
employment with the Temple VAMC, the Board is unable to make 
a determination as to whether such employment equates to 
marginal employment.  See 38 C.F.R. § 4.16(a).  In any 
event, the fact that the veteran appears to be gainfully 
employed in and of itself precludes an award of nonservice-
connected pension benefits, without further inquiry into the 
nature and severity of any impairment he may have had.  He 
is employed, and therefore clearly not unemployable.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim for nonservice-connected pension must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a disability rating of 70 percent for PTSD is 
warranted, effective from September 11, 2002.  To this 
extent, the appeal is granted. 

Entitlement to nonservice-connected pension is not 
warranted.  To this extent, the appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


